DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 12/21/2020 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 13, 15-24, 27 and 28 are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15, 16, 17, 19-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme et al. (US 20150306288) in view of Steen (WO 02/35929; cited in the IDS), Burger et al. (Cytotherapy (1999) 1(2): 123-133), Skelnik (EP 1000541A), Brown (US 6224860) and Hariri (WO 03/06937).

Therefore Delorme teaches a method for preserving placental blood that contains CD34+ cells (instant claims 23, in part, 27 and 28) where the cells are received into a bag that contains a preservation solution with electrolyte such as sodium, potassium, calcium, chloride, zinc, iron and/or magnesium ions (instant claim 13, in part) which can include Ringers lactate solution, a buffer and/or one or more antioxidants which include vitamin E, vitamin C, amino acids and mannitol (instant claims 13, in part, 17, 19, 20 and 24). Once the cells are received into the container they are comprised in the container (instant claims 21, 22 and 24).
Delorme does not teach that the preservation solution is physiological saline that specifically contains physiological saline, sodium chloride, potassium chloride, magnesium sulfate, sodium bicarbonate, human albumin, vitamin E, vitamin A and 
Steen teaches a physiological solution for evaluating and preserving human organs, tissues and parts thereof (abstract; page 5 lines 28-36).
The physiological solution contains the following:

    PNG
    media_image1.png
    385
    600
    media_image1.png
    Greyscale

At page 3, lines 28-31, the albumin, 64 g/l, is disclosed as being human. 64 g/L is a specie that anticipates the claimed range of at least 5 g/L (instant claim 13). 
Sodium bicarbonate is present at 14 mM which is 1.18 g/L which is a specie that anticipates the claimed range of 0.1 and 4.56 g/L (instant claim 13).
Magnesium sulfate is present at 1.2 mmol/L which is 0.1448 g/l which is a specie that anticipates the claimed range of 0.1 and 4.5 g/L )instant claim 13).
The solution also contains a scavenger compound of toxic and undesired substances. The compound can be vitamin E or vitamin C, allopurinol or trimidox (page 9, lines 16-37). The selection of vitamin C or E is easily envisaged from a small genus of four.  It is noted the components include sterile water.
Burger teaches the development of an infusible grade solution for non-cryopreserved hematopoietic cell storage. The effect of commonly used tissue culture solutions were compared. The percentage of viable cells, percent recovery of viable mononuclear cells and percentage of CD34+ cells as well as solution pH were determined for each solution at time points between 0 to 72 hours. It was found that the commonly used solutions were similar in effect. The solution developed by Burger was found to maintain viable functional cells (abstract; Tables 1-4).
Burger teaches that phosphate buffer was unreliable in maintaining pH at atmospheric carbon dioxide concentrations (page 1312, right column second full paragraph)right column second paragraph) and that it is preferred to not use HEPES buffer for infusion into patients (page 130, right column, first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the tissue preservation solution of Steen for preserving the placental blood of Delorme but without the HEPES and phosphate buffer. The ordinary artisan would have been motivated to do so because the preservation solution of Steen contains many of the same components (source of sodium, potassium, calcium, chloride, zinc, iron and/or magnesium ions, vitamin E and vitamin C as well as buffer and is used for organ and tissue (e.g., cell-containing) preservation. The ordinary artisan would have been motivated not to employ phosphate buffer and HEPES because Burger teaches that they are undesirable especially for CD 34+ cells. The ordinary artisan would have had a reasonable expectation that one could use the preservation solution of Steen as modified by Burger as the preservation solution in the method of Delorme because Delorme teaches similar components to that of the solution of Steen which is successfully use for tissue and organs (which contain cells).
Delorme modified by Steen and Burger does not teach does not teach the addition of vitamin A in the claimed concentration (claims 13).
The disclosure by Skelnik teach an organ preservation solution containing many of the same components as Delorme as modified by Steen is discussed supra. Skelnik teaches that ascorbic acid (Vitamin C) is present at a concentration of 0.010568 g/L), tocopherol acetate (Vitamin E) at a concentration of 0.441130 g/L. The concentration of Vitamin E is a specie that anticipates the claimed range of least 0.000025 g/l (claim 13). The solution can also contain retinol (Vitamin A at a concentration of 0.001 µM to 500 µM which at the lower end of the range is 0.00028645 g/L which is a specie that anticipates the claim range of at least 0.0000026 g/L (claim 14). The concentration of vitamin C is a specie that anticipates the claimed range of at least 0.003 g/l (claim 16). Skelnik teaches that the vitamins are antioxidants (page 3, [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to employ Vitamins A at 0.00028645 g/L in the preservation solution of modified Delorme. Modified Delorme teaches that vitamins E, A and C are used as anti-oxidants and Skelnik teaches concentrations of the vitamins that are suitable to serve as antioxidants in a preservation solution containing similar components. The ordinary artisan would have had a reasonable expectation that one could use Vitamin A at the concentrations taught by Skelnik in the preservation solution of modified Delorme because Delorme teaches the addition of vitamins as anti-oxidants and Skelnik teaches concentrations appropriate for that purpose in an organ (which contains cells) preservation solution.
Regarding the addition of vitamin A to the preservation solution of modified Delorme, as  the composition components are known to be anti-oxidants, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
Delorme modified by Steen, Burger and Skelnik does not teach that the preservation solution contains glutamine at a concentration between 0.2 and 0.8 g/L (claims 13).
Brown teaches the preservation of CD34+ cells in a medium that is Iscove’s modified Dulbecco’s’ medium which contains amino acids, including glutamine at 584 mg/L which is 0.584 g/L which is a specie that anticipates the claimed range of between 0l2 and 0.8 g/L. glutamine sustains cell growth. Brown also teaches other preferred ranges at col. 2, lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add glutamine to the preservation composition of modified Delorme. The ordinary artisan would have been motivated to do so because Brown teaches that the addition of glutamine at 0.584 g/L, like other amino acids, aids in sustaining the growth of CD34+ cells. It is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could add glutamine to the composition of modified Delorme for CD34+ cell preservation because Brown teaches this.
Delorme modified by Steen, Burger, Skelnik and Brown does not teach that the container containing the preservation solution which can comprise CD34+ cells is sterile. It is noted that Steen teaches that his solution contains sterile water.
Hariri teaches the collection of stem cells from mammalian placenta for transplantation into a subject (abstract). Hariri specifies that container is sterile, airtight and sealed (page 6, lines 7-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use of sterile container for the preservation method of modified Delorme. The ordinary artisan would have bene motivated to do so because Steen specifies that the solution is in sterile water and the use of a sterile container would reasonably keep out other contaminants. The ordinary artisan would have had a reasonable expectation that one could use a sterile container in the method of modified Delorme because Hariri successfully accomplishes this for cells from mammalian placenta.
Regarding the limitation of a kit in instant claim 19, a kit is a collection of items. As modified Delorme teaches the items, a sterile container and an injectable preservation solution, the limitations of kit are met.
The combination of references is silent regarding the characteristics that the solution is injectable but meets the claimed limitations because the reference teaches the claimed composition an aqueous solution which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant argues that there is no motivation to combine the teachings of Delorme with those of Skelnik and Brown because each of these references teaches the use of HEPES buffer which is incompatible with injection. Applicant points to the portions of Brown and Skelnick containing this disclosure. Applicant asserts that the presence of HEPES buffer in these references is significant because the absence of phosphate or HEPES buffer is one of the features that allows the claimed solution to be directly injected into a patient without washing of the cells preserved in this solution. Applicant asserts that the teaching of Brown and Delorme would render the prior art invention unsatisfactory for its intended purpose of being injectable.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
Applicant has not noted the application of the Burger reference which is specifically directed to teaches the development of an infusible grade solution for non-cryopreserved hematopoietic cell storage. Burger teaches that phosphate buffer was unreliable in maintaining pH at atmospheric carbon dioxide concentrations (page 1312, right column second full paragraph) right column second paragraph) and that it is preferred to not use HEPES buffer for infusion into patients (emphasis added; page 130, right column, first full paragraph). Thus, Burger provides the motivation not to use phosphate or HEPES buffer especially for CD 34+ cells which are included in the preservation solution of Delorme which is directed to method for preserving placental whole blood which contains CD34+ cells.
Applicant Argument
Applicant asserts that neither Brown nor Skelnik provide motivation to use vitamin A and glutamine in a solution in the absence of HEPES buffer and conclude that there is no motivation to modify the solution of Delorme in this manner.
Applicant again points to the advantages of the absence of a HEPES or phosphate buffer in that the composition in the absence of those components is injectable.
Applicant points to the specification to asserts that the presence of vitamins A and E and glutamine is highly effective at preserving cells ([0092] and Figure 1). Applicant notes the protective role of glutamine. Applicant concludes that the combination of prior art references do not teach or suggest a composition comprising Vitamins E and A and glutamine and not containing HEPES or phosphate buffer.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.

Regarding the use of vitamins A and E, Delorme (the primary references) teaches the preservation solution also contains a buffer and/or one or more antioxidants which include vitamin E, vitamin C (emphasis added) and glutathione ([0280]-[0281]). Thus, it is not necessary that the supporting references teach their inclusion.
Responding to Applicant’s argument that there is not motivation to use glutamine in the perseveration solution of Delorme, Brown provides the motivation to add glutamine in the claimed concentration because Brown teaches the preservation of CD34+ cells in a medium that is Iscove’s modified Dulbecco’s’ medium which contains amino acids, including glutamine at 584 mg/L which is 0.584 g/L which is a specie that anticipates the claimed range of between 0l2 and 0.8 g/L. glutamine sustains cell growth. Brown also teaches other preferred ranges at col. 2, lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add glutamine to the preservation composition of modified Delorme. The ordinary artisan would have been motivated to do so because Brown teaches that the addition of glutamine at 0.584 g/L, like other amino acids, aids in sustaining the growth of CD34+ cells. It is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could add glutamine to the composition of modified Delorme for CD34+ cell preservation because Brown teaches this.
In response to applicant's argument that vitamins E and A and glutamine are highly effective at preserving cells, Brown and Delorme teach the preservation of CD34+ cells in media that contain glutamine and vitamins A and E, respecitvely. As glutamine and these vitamins have been includes, the ordinary artisan would recognize that they help to preserve CD34+ cells. Even if this were not recognized by the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



Claims 13, 15-24, 27 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Delorme et al. (US 20150306288) in view of Steen (WO 02/35929; cited in the IDS), Burger et al. (Cytotherapy (1999) 1(2): 123-133), Skelnik (EP 1000541A), Brown (US 6224860) and Hariri (WO 03/06937), as applied to claims 13, 15, 16, 17, 19-24, 27 and 28, in further view of in further view of Taylor et al. (US 8,815,860).
The disclosure of Delorme modified by Steen, Burger, Skelnik, Brown and Hariri is discussed supra. It is noted that Brown also teaches the inclusion of glucose (Table 1) and citric acid (col. 4, lines 35-40; instant claim 18) for the preservation of CD34+ cells.
Modified Delorme does not teach that the solution additionally contains lactate (claim18).
Taylor teaches solutions for organ preservation that contain salts such as sodium chloride, potassium chloride, amino acids, dextran, vitamins as well as lactate (col. 15, lines 20-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add glucose, citric acid and lactate to the preservation solution of modified Delorme. The ordinary artisan would have been modified to do so because modified Brown and Taylor are directed to the same purpose as Delorme which is to provide a physiological preservation solution for cells. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).  The ordinary artisan would have had a reasonable expectation that one could add citric acid, glucose and lactate to the organ preservation solution of modified Delorme because Brown and Taylor teaches that preservation solutions similar to that of Brown and Taylor can contain glucose, citric acid and lactate.
Applicant Argument
Applicant again asserts that the combination of references does not teach the inclusion of Vitamins A and R or glutamine in the absence of HEPES or phosphate buffers. Applicant argues that the teachings of Taylor do not remedy these alleged defects.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
The combination of references teaches the inclusion of Vitamins A and E or glutamine in the absence of HEPES or phosphate buffers for the reasons stated supra.
Taylor was cited to teach the addition of glucose, citric acid and lactate to the preservation solution of modified Delorme. The ordinary artisan would have been modified to do so because modified Brown and Taylor are directed to the same purpose as Delorme which is to provide a physiological preservation solution for cells. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653